37 So.3d 389 (2010)
Ronald Lee PARKER, Sr., Appellant,
v.
ENTERPRISE LEASING COMPANY OF ORLANDO, Appellee.
No. 5D08-3443.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
Roy D. Wasson of Wasson & Associates, Chartered, Miami, and David L. Sweat of Rue & Ziffra, Port Orange, for Appellant.
David C. Borucke of Holland & Knight LLP, Tampa, for Appellee.
PER CURIAM.
AFFIRMED. See Karling v. Budget Rent A Car System, Inc., 2 So.3d 354 (Fla. 5th DCA 2008). We certify to the Florida Supreme Court the following question as one of great public importance:
DOES THE GRAVES AMENDMENT, 49 U.S.C. § 30106, PREEMPT SECTION 324.021(9)(B)(2.), FLORIDA STATUTES (2007)?
QUESTION CERTIFIED.
SAWAYA, ORFINGER and TORPY, JJ., concur.